UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6522


CORBY MONTRELLE BRIDGERS,

                     Petitioner - Appellant,

              v.

UNITED STATES OF AMERICA; JUSTIN ANDREWS, Warden,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-hc-02136-D)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corby Montrelle Bridgers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corby Montrelle Bridgers, a federal prisoner, appeals the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find

no reversible error. Accordingly, although we grant leave to proceed in forma pauperis,

we affirm for the reasons stated by the district court.       Bridgers v. United States,

No. 5:18-hc-02136-D (E.D.N.C. Mar. 8, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2